Citation Nr: 0616933	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-16 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar disc 
disease with low back strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to July 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2005, the veteran requested a videoconference at 
the VA hospital in West Palm Beach, Florida.  In January 2006 
correspondence, the RO informed the veteran that 
videoconferences were held at the RO in St. Petersburg, 
Florida.  The RO sent the veteran a form with which to 
request a Board hearing in Washington, D.C.; a travel Board 
hearing at the RO; a videoconference hearing at the RO; or to 
decline a hearing and have his case sent to the Board.  The 
veteran was informed that if he did not respond within 60 
days, his case would be forwarded to the Board.  

In May 2006, within 90 days of certification of his appeal to 
the Board, the veteran submitted a duplicative statement 
directly to the Board.  He also requested the appointment of 
a representative from his service organization to represent 
him at a Board hearing.  

In light of the veteran's prior correspondence, the Board 
must consider this correspondence as a request for a travel 
Board hearing at the RO.  In this regard, it is important to 
note that the U.S. Court of Appeals for Veterans Claims 
(Court) routinely vacates Board decisions for a failure to 
address requests for a hearing. 

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge in the 
order that the request was received.  
Notify the veteran in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
veteran withdraws the hearing request, or 
if he fails to report for the scheduled 
hearing without good cause, the claims 
file should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





